DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to surgical tip alignment device and method, classified in A61B17/3423.
II. Claim 12-20, drawn to surgical tip stiffener, classified in A61B90/11.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as aligning, guiding a surgical tip into a trocar as well as subcombination II has separate utility in protecting a tip for insertion into any device, not just a trocar, such as a tip for storage/protection. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation (voicemail) with Russell Henrichs on March 22, 2021, a provisional election was made without traverse to prosecute the invention of group I, Claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 100 in Paragraph 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 100a in Figure 1A, 100b in Figure 1B, and 380 in Figures 3a-3d. .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it recites the limitation “a cylindric port in axial alignment with the trocar cannula” which provides a structural relationship for a functionally recited component, “the trocar cannula”.  This makes it unclear if the trocar cannula is part of the claimed apparatus or a functionally limitation for the claimed invention’s use.
Claim 8 is indefinite because it is unclear if the “stiffener” is part of the claimed apparatus or a functional limitation as a separate component. If the stiffener is part of the claim apparatus, it is unclear if the surgical instrument tip also is intended to be structurally or functionally recited. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (U.S. Publication 2005/0070851) hereinafter Thompson.
Regarding Claim 1, Thompson discloses (see Paragraphs 5, 47, 49, Figures 1, 2, and 5) an apparatus (36) for aligning a surgical instrument tip (tip of 14) with a trocar cannula (12) for providing the surgical instrument tip with access to an interior of an eye (“a trocar assembly is a surgical instrument that is used to gain access to a body cavity”; see Paragraph 05), the apparatus comprising: a base (54; see Figure 5); a trocar cannula coupler (58, 60, and 62; see Paragraph 47) configured for connecting the apparatus to the trocar cannula (via 72 and 74; see Paragraph 49; the cavity could be the interior of an eye) along an entry axis of the trocar cannula (see vertical line in Figure 5) ; and a guidance port (40) having a proximal end (top) and a distal end (bottom), the guidance port configured to receive the surgical instrument tip at the proximal end of the guidance port and to guide alignment (via sloped surface of the top surface of 36) of the surgical instrument tip with the entry axis of the trocar cannula when the surgical instrument tip is advanced through the guidance port to the distal end of the guidance port (see Figures 1 and 2).
Regarding Claim 2, Thompson further discloses (see Figure 4) the guidance port (40) comprises a tapered surface (see Figure 4) that decreases in diameter (first proximal diameter is larger than the distal diameter) as a distance to the distal end of the guidance port decreases to guide alignment of the surgical instrument tip (tip of 14) with the entry axis (see Figure 4).
Regarding Claim 3, Thompson further discloses (see Figures 4 and 5) the guidance port comprises a concave surface (inwardly tapered surface of 40) exposed to the ambient pressure, the concave surface configured to guide axial alignment of the 
Regarding Claim 4, Thompson further discloses (see Figure 4) the guidance port (40) comprises a cylindric port (30) in axial alignment with the trocar cannula to guide alignment of the surgical instrument tip (tip of 14) with the entry axis (vertical line; see Figure 5).
Regarding Claim 5, Thompson further discloses (see Paragraph 41) the surgical instrument tip comprises a flexible tip (this limitation is strictly functional; however, Thompson does discloses that the device and specifically 30 cooperates with the exterior of instruments; which would include a flexible tip). The flexible (and or stiff tip if desired) is capable of working with the invention of Thompson.
Regarding Claim 6, Thompson further discloses (see Paragraph 50 and Figure 2) 
Regarding Claim 7, Thompson further discloses (see Paragraph 62) the guidance port (40 ending with seal 30) comprises latex or silicon.
Regarding Claim 9, Thompson further discloses (See Figure 5) the guidance port comprises a funnel shaped (proximal [top as viewed in Figure 4] portion of 40; see Figure 5) to guide axial alignment of the surgical instrument tip (14) with the trocar cannula (12).
Regarding Claim 10, Thompson discloses (see Paragraphs 05, 41, 57, 58, Figures 4, and 5) a method of configuring a trocar cannula for aligning a surgical instrument tip (14) with an entry axis (vertical line in Figure 5) of a trocar cannula (12) for providing the surgical instrument tip with access to an interior of an eye (a body cavity; see Paragraph 05; this functional language is given minimal patentably weight since there are no method steps specifying the eye other than “access to an interior of an eye”, which is functional and similar to providing access to any body cavity. Additionally, it is well known in the art that trocars can be used for the eye; see U. S. Publication 2002/0182185, Paragraph 25. The interior of the eye is body cavity as discloses by Thompson), the method comprising: attaching a device (36) to the trocar cannula (see Paragraph 57 and 58), wherein the device comprises a guidance port (40) having a proximal end (tapered portion of 40) and a distal end (cylindrical end of 40), the guidance port configured to receive the surgical instrument tip (see Paragraph 41) at the proximal end of the guidance port (tapered [and widest] portion of 40) and to guide alignment of the surgical instrument tip with the entry axis of the trocar cannula when the surgical instrument tip is advanced through the guidance port to the distal end of the guidance port (via funnel shape of 26; see Paragraph 41).
Regarding Claim 11, Thompson further discloses (see Figure 4) the guidance port (40) has a first diameter at its proximal end (widest portion [at the top of 40 as viewed in Figure 4]) and a second diameter at its distal end (narrow cylindrical portion [at the bottom of 40 as viewed in Figure 4]), wherein the first diameter is larger than the second diameter (see Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Publication 2005/0070851) in view of Schaller (U S. Publication 2015/0148838).
Regarding Claim 8, Thomas discloses the invention of Claim 1. Thomas further discloses a surgical instrument tip (point of 14; see Paragraph 41) and that the seal assembly (36) can work with other instruments/tools.
However, Thomas does not disclose (Claim 8) a stiffener slid over the surgical instrument tip.
Schaller teaches (see abstract) an apparatus for manipulating tissue within an eye with an opening provided by a trocar (see Paragraph 31) wherein (Claim 8) a stiffener slid (202) over the surgical instrument tip (sliding 202 may adjust the stiffness of the grasping fibers; see Paragraph 32) in the same field of endeavor for the purposes 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Thomas’ surgical instrument with a flexible tip and stiffener taught by Schaller in order to improve the ability to grasp retina tissue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mansour (U. S. Publication 2013/0090635) teaches a surgical instrument with a flexible tip with a stiffener that can be slid over the surgical instrument tip.
Potter et al. (U. S. Publication 20050010238) teaches an apparatus with a base, trocar cannula coupler, and funnel shaped guidance port. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T HICKS/Examiner, Art Unit 3771      

/SHAUN L DAVID/Primary Examiner, Art Unit 3771